

FIRST AMENDMENT TO REVOLVING CREDIT
AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is entered into March 31, 2009 by and between BCI COMMUNICATIONS,
INC., a corporation organized under the laws of the State of Delaware (the
“Borrower”), the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and individually a “Lender”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).
 
RECITALS
 
Whereas, the Borrower and PNC entered into a certain Revolving Credit and
Security Agreement dated April 17, 2008 (as is being and may be further amended,
replaced, restated, modified and/or extended, the “Loan Agreement”); and
 
Whereas, Borrower and PNC have agreed to modify the terms of the Loan Agreement
as set forth in this Agreement.
 
Now, therefore, in consideration of PNC’s continued extension of credit and the
agreements contained herein, the parties agree as follows:
 
AGREEMENT
 
1)  
ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent statement
of account sent to Borrower with respect to the Obligations is correct.

 
2)  
MODIFICATIONS.  The Loan Agreement be and hereby is modified as follows:

 
(I)  The definition of “Revolving Interest Rate” as set forth in Section 1.2 of
the Loan Agreement is hereby deleted and replaced with the following definition
to read as follows:
 
The definition of “Revolving Interest Rate” shall mean an interest rate per
annum equal to (a) the sum of the Alternate Base Rate plus two and one-fourth
(2.25%) per cent with respect to Domestic Rate Loans, and (b) the sum of the
Eurodollar Rate plus three (3.00%) percent with respect to Eurodollar Rate
Loans.  However, in no event shall Eurodollar Rate Loans be less than two and
one-half (2.50%) percent.
 
(II)  Section 6.5 of the Loan Agreement entitled “Financial Covenants” is hereby
deleted and a new Section 6.5 is replaced therefor to read as follows:
 
6.5.  Financial Covenants.
 
(a)  Minimum Undrawn Availability: Cause, suffer or permit Undrawn Availability
plus cash on deposit at PNC to be less than: (1) Two Million Two Hundred Fifty
Thousand ($2,250,000) Dollars as of March 31, 2009, or (2) Three Million Five
Hundred Thousand ($3,500,000) Dollars as of June 30, 2009;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Fixed Charge Coverage Ratio:  Cause to be maintained at all times a Fixed
Charge Coverage Ratio of not less than (1) 1.00 to 1.00 from July 1, 2009
through September 30, 2009,  (2) 1.10 to 1.00 from October 1, 2009 through June
30, 2010, tested quarterly on a building four (4) quarter basis, and (3) 1.10 to
1.00 thereafter, tested quarterly on a rolling four (4) quarter basis;
 
(c)  Minimum EBITDA:  Cause, suffer or permit EBITDA to be less than (1) Two
Million Six Hundred Twenty-Two Thousand ($2,622,000) Dollars for the trailing
twelve months ending March 31, 2009, or (2) One Million Five Hundred Thousand
($1,500,000) Dollars for the fiscal quarter ending June 30, 2009.
 
3)  
WAIVER OF FINANCIAL COVENANT DEFAULT.  The Agent hereby waives compliance by the
Borrower with respect to the Fixed Charge Coverage Ratio contained in Section
6.5(a) of the Loan Agreement for the fiscal quarter beginning October 1, 2008
and ending December 31, 2008.  Except as specifically waived herein, all other
terms and conditions as set forth in the Loan Agreement shall remain in full
force and effect.

 
4)  
PRECONDITIONS.  As preconditions to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to
provide the Agent with the following: (1) This Agreement and the Guarantor’s
Ratification, properly executed, (2) a waiver fee in the amount of $15,000, and
(3) Lender’s counsel’s fees.

 
   4)
MISCELLANEOUS.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New Jersey, without reference to that
state’s conflicts of law principles.  This Agreement, the Loan Agreement and the
Other Documents constitute the sole agreement of the parties with respect to the
subject matter thereof and supersede all oral negotiations and prior writings
with respect to the subject matter thereof.  No amendment of this Agreement, and
no waiver of any one or more of the provisions hereof shall be effective unless
set forth in writing and signed by the parties hereto.  The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement, the Loan Agreement or the Other
Documents.  This Agreement, the Loan Agreement and the Other Documents are
intended to be consistent.  However, in the event of any inconsistencies among
this Agreement, the Loan Agreement and/or any of the Other Documents, the terms
of this Agreement, then the Loan Agreement, shall control.  This Agreement may
be executed in any number of counterparts and by the different parties on
separate counterparts.  Each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same agreement.

 
   5)
DEFINITIONS.  The terms used herein and not otherwise defined or modified herein
shall have the meanings ascribed to them in the Loan Agreement.  The terms used
herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New Jersey.

 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.



ATTEST:        BCI COMMUNICATIONS, INC.                      
/s/ Nicholas Day  
  By:
/s/ Raymond A. Cardonne, Jr.
 
Name: Nicholas Day  
  Name:
Raymond A. Cardonne, Jr.
 
Title: General Counsel and Secretary  
 
Title:
Chief Financial Officer and Treasurer
 

 



ATTEST:     BERLINER COMMUNICATIONS, INC.                      
/s/ Nicholas Day  
  By:
/s/ Raymond A. Cardonne, Jr.
 
Name: Nicholas Day  
  Name:
Raymond A. Cardonne, Jr.
 
Title: General Counsel and Secretary  
 
Title:
Chief Financial Officer and Treasurer
 

 



   
PNC BANK, NATIONAL ASSOCIATION
Lender and as Agent
           
/s/
  By:
/s/ John D. Trott
 
Name:
  Name:
/s/ John D. Trott
 
Title: 
 
Title:
Vice President
 





 
 

--------------------------------------------------------------------------------

 